UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4784



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


SAMUEL LARELL ANDERSON,

                                            Defendant - Appellant.



                            No. 06-4793



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


PATRICK RAY SIMPSON,

                                            Defendant - Appellant.



Appeals from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:04-cr-00353-CMC)


Submitted:   February 4, 2008          Decided:     February 22, 2008


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


William N. Nettles, SANDERS AND NETTLES, Columbia, South Carolina;
Parks N. Small, Federal Public Defender, Columbia, South Carolina;
W. James Payne, POWELL & PAYNE, Shallotte, North Carolina, for
Appellants. Mark C. Moore, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Samuel Larell Anderson pleaded guilty to drug conspiracy

and a charge of crack cocaine distribution, in violation of 21

U.S.C. §§ 846, 841, and was sentenced to 300 months’ imprisonment.

Patrick Ray Simpson pleaded guilty to using or carrying a firearm

in relation to a drug trafficking offense and committing murder in

the course of the drug trafficking offense, in violation of 18

U.S.C. §§ 924(j)(1), (2) and was sentenced to a term of 348 months.

Anderson and Simpson were associates of a drug dealer, Kenneth

Reid.     On Reid’s behalf and at his bidding, Simpson, abetted by

Anderson, murdered an informant so that he would not be able to

testify    against    Reid.         Both    Anderson     and   Simpson   eventually

cooperated with the Government and testified at Reid’s trial.                    On

appeal, counsel for Anderson and Simpson filed a joint Anders

brief,* concluding there are no meritorious issues for review but

raising the issue of whether their sentences are reasonable. After

a thorough review of the record, we affirm.

            The district court granted the Government’s motions for

downward departures with respect to both Anderson and Simpson based

on their substantial assistance.               Anderson, who had a guidelines

range of 324 to 400 months, was granted a two-level departure and

sentenced to 300 months.            Simpson, who had a guidelines range of

360   months   to    life,    was    granted       a   three-level   departure   and


      *
        Anders v. California, 386 U.S. 738 (1967).

                                           - 3 -
sentenced to 348 months.         Counsel asserts that the court should

have departed further from the guidelines ranges.                 However, with

respect    to   both    Appellants,    the    district   court    appropriately

treated the Sentencing Guidelines as advisory, properly calculated

and considered the advisory guidelines range, and weighed the

relevant 18 U.S.C. § 3553(a) factors. See United States v. Hughes,

401 F.3d 540, 546-47 (4th Cir. 2005).           A sentence that falls within

a properly calculated advisory guidelines range is presumed to be

reasonable.     Rita v. United States, 127 S. Ct. 2456, 2462 (2007).

We review all sentences, including those outside the advisory

guidelines range, for abuse of discretion.            Gall v. United States,

128 S. Ct. 586, 2007 WL 4292116, at *7, *13 (U.S. Dec. 10, 2007)

(No. 06-7949).

            Anderson’s 300-month sentence and Simpson’s 348-month

sentence were below the advisory guidelines ranges and well below

the statutory maximum sentences.             The district court selected the

sentences upon concluding that departures were warranted because

the defendants did assist in the investigation and conviction of

Reid and ultimately told the truth about the events.               However, the

court declined to further depart from the guidelines ranges in

recognition of the seriousness of the offenses committed, and in

Simpson’s case, based on his relative culpability.                  Simpson and

Anderson    have       failed   to    demonstrate     their      sentences   are

unreasonable.


                                      - 4 -
            We have considered the issue raised in the supplemental

Anders brief submitted by Simpson’s new counsel and conclude it is

without merit.       We have also considered the argument raised by

Anderson in his pro se supplemental brief and conclude it is

likewise unavailing.

            In accordance with Anders, we have reviewed the entire

record for meritorious issues and have found none. Accordingly, we

affirm Anderson’s and Simpson’s convictions and sentences.                    This

court requires that each counsel inform his client, in writing, of

the right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid   the

decisional process.



                                                                        AFFIRMED




                                      - 5 -